Name: Commission Regulation (EEC) No 2304/82 of 20 August 1982 amending for the second time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal
 Type: Regulation
 Subject Matter: animal product;  information technology and data processing;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|31982R2304Commission Regulation (EEC) No 2304/82 of 20 August 1982 amending for the second time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal Official Journal L 246 , 21/08/1982 P. 0009 - 0012 Finnish special edition: Chapter 3 Volume 15 P. 0138 Swedish special edition: Chapter 3 Volume 15 P. 0138 Spanish special edition: Chapter 03 Volume 26 P. 0052 Portuguese special edition Chapter 03 Volume 26 P. 0052 *****COMMISSION REGULATION (EEC) No 2304/82 of 20 August 1982 amending for the second time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 18 (6) thereof, Whereas Commission Regulation (EEC) No 32/82 (2), as amended by Regulation (EEC) No 752/82 (3), defined the conditions for granting special export refunds for beef and veal; Whereas Regulation (EEC) No 32/82 has never excluded the application of the provisions of Article 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (4); whereas where use is made of the provisions of Article 5 of Regulation (EEC) No 565/80 it should be made clear that the certificate referred to in Article 2 (2) of Regulation (EEC) No 32/82 should be produced to the customs authorities at the time of completion of the customs formalities for placing the product under a customs warehousing or free zone procedure; whereas this also makes it necessary to amend the certificate; whereas to assist in ensuring that no substitution takes place it should be provided that such products may not be subject to the operations specified under 2, 3 and 4 of Article 4 (5) of Commission Regulation (EEC) No 798/80 of 31 March 1980 laying down general rules on the advance payment of export refunds and positive compensatory amounts in respect of agricultural products (5), as last amended by Regulation (EEC) No 1663/81 (6); Whereas Article 4a of Regulation (EEC) No 32/82 determines the detailed rules for the communication by the Member States to the Commission of the quantities of products for which special export refunds have been paid; whereas it should be supplemented by providing that priority should be given to the communication of the quantities placed under a customs warehousing or free zone procedure as referred to in Article 5 of Regulation (EEC) No 565/80; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 32/82 is hereby amended as follows: 1. The following subparagraph is added to Article 2 (2): 'However, when products are placed under the arrangements provided for in Article 5 of Regulation (EEC) No 565/80, the certificate referred to in the previous subparagraph must be produced to the customs authorities at the time when the customs formalities referred to in Article 2 (1) of Regulation (EEC) No 798/80 are completed. Where the present subparagraph applies the operations referred to under 2, 3 and 4 of Article 4 (5) of Regulation (EEC) No 798/80 shall, by way of derogation from that Regulation, not be permitted.' 2. Article 4a is replaced by the following: 'Article 4a The Member States shall communicate to the Commission by telex before the 25th day of each month the quantities and, as far as possible, the descriptions of the products for which either a special refund was paid or advance payment thereof was made under Article 25 of Regulation (EEC) No 2730/79 or under Article 5 of Regulation (EEC) No 565/80 during the previous month on the basis of the certificates.' 3. The Annex is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 4, 8. 1. 1982, p. 11. (3) OJ No L 86, 1. 4. 1982, p. 50. (4) OJ No L 62, 7. 3. 1980, p. 5. (5) OJ No L 87, 1. 4. 1980, p. 42. (6) OJ No L 166, 24. 6. 1981, p. 9.